 Case 2:20-cv-02698-TLP-atc Document 9 Filed 08/31/21 Page 1 of 3                   PageID 22




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


 MARY LEOLA STROGGINS,                           )
                                                 )
        Plaintiff,                               )
                                                 )        No. 2:20-cv-02698-TLP-atc
 v.                                              )
                                                 )
 COMMISSIONER OF SOCIAL                          )
 SECURITY,                                       )
                                                 )
        Defendant.                               )


               ORDER ADOPTING REPORT AND RECOMMENDATION


       Pro se Plaintiff Mary Leola Stroggins sues Defendant Commissioner of Social Security

under 42 U.S.C. § 405(g). (ECF No. 1.) She seeks judicial review of Defendant’s decision

denying her supplemental security income. (Id.) But she failed to show that she exhausted her

administrative remedies. (See ECF No. 7 at PageID 18.) And she failed to identify what aspects

of the Commissioner’s decision she was appealing. (Id. at PageID 17.) Besides, Plaintiff never

responded to Magistrate Judge Annie T. Christoff’s order directing her to amend her complaint

and address these deficiencies. (Id.)

       As a result, the Magistrate Judge issued a Report and Recommendation (“R&R”) under

Administrative Order 2013-05 and recommends that this Court dismiss Plaintiff’s complaint sua

sponte for failure to state a claim. (ECF No. 8.) For the reasons explained below, the Court

ADOPTS the R&R and DISMISSES Plaintiff’s complaint WITHOUT PREJUDICE.
 Case 2:20-cv-02698-TLP-atc Document 9 Filed 08/31/21 Page 2 of 3                        PageID 23




                         IN FORMA PAUPERIS CASE SCREENING

       The Court has to screen any case proceeding in forma pauperis to determine whether it is

baseless or malicious, fails to state a viable claim for relief, or seeks monetary relief against an

immune defendant. See 28 U.S.C. § 1915(e)(2). If a case falls into one of these categories, “the

court shall dismiss the case at any time . . . .” Id. As mentioned above, the Magistrate Judge

conducts this screening under Administrative Order 2013-05 and 28 U.S.C. § 636(b)(1)(B). And

here, the R&R recommends sua sponte dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure

to state a claim. (ECF No. 8 at PageID 21.)

       The Magistrate Judge explained that under 42 U.S.C. 405(g), a claimant may only seek

judicial review in a federal court after exhausting all administrative remedies. (ECF No. 8 at

PageID 20 (quoting Middleton v. Comm’r of Soc. Sec., No. 17-2164-SHL-dkv, 2017 WL

4570313, at *4 n.1 (W.D. Tenn. Apr. 5, 2017), report and recommendation adopted, 2017 WL

4570318 (W.D. Tenn. May 17, 2017))). To exhaust, the claimant must appeal the state agency’s

decision to an Administrative Law Judge (“ALJ”). Id. And if unhappy with the ALJ’s decision,

then the claimant must appeal to the Appeals Council. Id. “Proceeding through these three

stages exhausts the claimant’s administrative remedies.” Id.

       Plaintiff here did not attach the Appeals Counsel’s decision to her complaint. (See ECF

No. 1.) So in March 2021, the Magistrate Judge directed Plaintiff to amend her complaint (ECF

No. 7), because “it was unclear as to whether summonses should issue, as Stroggins’s complaint

failed to show that she had exhausted her administrative remedies or what aspects of the

Commissioner’s decision she was appealing.” (ECF No. 8 at PageID 19–20.)

       The Magistrate Judge instructed Plaintiff to include with her amended complaint (1) the

Appeals Council decision she was appealing, and (2) her specific objections to the



                                                  2
 Case 2:20-cv-02698-TLP-atc Document 9 Filed 08/31/21 Page 3 of 3                      PageID 24




Commissioner’s decision. (ECF No. 7 at PageID 18.) The Magistrate Judge gave Plaintiff 30

days to amend and warned her that “[f]ailure to comply with this Court’s Order in any way may

result in dismissal of this case without further notice.” (Id.) Because that deadline passed and

Plaintiff failed to amend her complaint, the Magistrate Judge now recommends dismissing the

complaint without prejudice. (ECF No. 8.)

                                     ADOPTING THE R&R

      Under the Federal Rules of Civil Procedure, “[w]ithin 14 days after being served with a

copy of the recommended disposition, a party may serve and file specific written objections to

the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2). Plaintiff here did not

object to the R&R during the 14-day statutory period, and the time for filing objections has now

expired. See id. “When no timely objection is filed, the court need only satisfy itself that there is

no clear error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P.

72(b) advisory committee notes.

       Plaintiff did not object to the Magistrate Judge’s R&R. And having reviewed the R&R

and the entire record, the Court finds no clear error, ADOPTS the R&R in its entirety, and

DISMISSES Plaintiff’s claims WITHOUT PREJUDICE.

       SO ORDERED, this 31st day of August, 2021.

                                               s/Thomas L. Parker
                                              THOMAS L. PARKER
                                              UNITED STATES DISTRICT JUDGE




                                                 3
